DETAILED ACTION
This is the second office action in response to the above identified patent application with regards to the amendments filed on 12/24/2020.  Claims 1-21 are currently pending and being examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
 “wherein the combustion chambers are straight in the direction of gas flow through the combustion chamber” of Claim 3.
“longitudinal plane of the turbine shaft.” of Claim 3. 
“the longitudinal axis of each of the combustion chambers is also inclined radially relative to the axis of the turbine shaft.” of Claim 4.
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Objections
Claims 1 is objected to because of the following informalities:  the use of the term “in gas flow path” (Line 4) should read -- in a gas flow path --. 
Claims 1 is objected to because of the following informalities:  the use of the term “air/gas flow” (Line 6) is redundant (air is a gas), requested to simplify to --a gas flow path--. 
Claims 1 is objected to because of the following informalities:  the use of the term “the flow path” (Line 10) should read --the gas flow path--. 
Claims 18 is objected to because of the following informalities:  the use of the term “air/gas flow path” is redundant (air is a gas), requested to simplify to --a gas flow path--. 
Claims 8 is objected to because of the following informalities:  “wherein the combustion chambers each have an inlet end and an outlet end and are tapered at their outlet ends.” This , and wherein the combustion chambers each are tapered at the respective outlet ends of the combustion chambers.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-5, 8 15-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "curved in the direction of gas flow through the combustion chamber" in line 2. It is not clear how one would define the curve relative to a flow through a combustion chamber. The gas flow direction through a combustor will be set by the structure of the combustor. Thus it is not clear how the combustor direction can be defined by the flow of gas through it which is dependent on the shape of the combustor.
Further the flow through a gas turbine engine is very complex and not uniform. An example CFD model of a combustion chamber is shown below (Found at https://www.sciencedirect.com/science/article/pii/S0016236116000776) As can be seen the flow is turbulent and has circulation zones, thus it is not clear at which portion of flow the direction of gas flow through the combustion chamber is. Claim 2 also recites “wherein the longitudinal axis 

    PNG
    media_image1.png
    396
    666
    media_image1.png
    Greyscale

Claim 3 recites the limitation "straight in the direction of gas flow through the combustion chamber”. It is not clear how one would define the straight relative to a flow through a combustion chamber. The gas flow direction through a combustor will be set by the structure of the combustor. Thus it is not clear how the combustor direction can be defined by the flow of gas through it which is dependent on the shape of the combustor.
Further he gas flow is turbulent and has circulation zones, thus it is not clear at which portion of flow the direction of gas flow through the combustion chamber is. (Examiners Note: see note regarding claim 2)
Claim 4 recites the limitation “wherein the longitudinal axis of each of the combustion chambers is inclined radially relative to the axis of the turbine shaft.” It is not clear what an axis being inclined radially relative to an axis is. 
Claims 4 and 5 recites the limitation "wherein the longitudinal axis of a combustor extends in the direction of gas flow through the combustor”. The gas flow is turbulent and has circulation zones, thus it is not clear at which portion of flow the direction of gas flow through the combustion chamber is. (Examiners Note: see note regarding claim 2)
Claims 5 recites the limitation “the longitudinal axis of each combustor” which does not have antecedent basis in Claim 1. (see amendments to claim 1 which removed longitudinal axis)
Claims 8 recites the limitation “wherein the combustion chambers each have an inlet end and an outlet end” however claim 7, which 8 depends on, recites “through the combustor from its inlet to its outlet” and it is not clear if the inlets and outlets are the same structure as “an inlet end” and “an outlet end” or if the “inlet end” and “outlet end” are names of a portion of the combustion chamber at the inlets and outlets.
Claims 15 recites “a circumferentially extending air flow buffer channel” which already has antecedent basis in Claim 1, thus it is not clear what is intended. (Examiners Note: this claim should have been canceled or at least amended after the amendments to claim 1 where made.)
Claim 16 recites the limitation “wherein the centrifugal compressor and the radial turbine are both mounted to the turbine shaft with their blades facing in the same axial direction.” Radial compressor blades and Radial turbine blades do not have a defined facing direction as each blade is curved. Further one would not know which side to say the blades are facing. In addition radial turbine blades and radial compressor blades “face” different directions as the flow direction is opposite (from radially in to radially out for the compressor and radially out to radially in for the turbine). (Examiners Note: This can be overcome by defining structure of the compressor and turbine and describing the positioning of inlets and outlets to have a desired orientation.)
Claim 20 recites the limitation “a gas flow path is defined which spirals radially inwardly about the axis of the turbine shaft through the combustion chamber and into the exhaust gas buffer channel.” Claim 18 recites “an air/gas flow path between the recuperator and the turbine”. It is not clear if the gas flow path of Claim 20 is the same gas flow path of Claim 18 or just another portion of a gas flow path through the entire engine. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 13-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill (US 3,238,718).

Regarding Claim 1: Hill discloses a gas turbine engine (Fig 1) comprising a turbine shaft (Annotated Figure I) rotatable about an axis (axis of the shaft), a centrifugal compressor (Annotated Figure I) and a radial turbine (Annotated Figure I) each mounted to the shaft for rotation therewith about the axis, and a plurality of combustion chambers (Annotated Figure I) in an gas flow path between the compressor and the turbine (Figure 1),
wherein the combustion chambers are spaced circumferentially about the axis of the turbine shaft (Figure 2), each combustion chamber being elongate in the direction of gas flow through the combustion chamber (Figure 2), and
wherein the gas turbine engine further comprises a circumferentially extending air flow buffer channel (Annotated Figure I) in the flow path between the centrifugal 

    PNG
    media_image2.png
    501
    1032
    media_image2.png
    Greyscale

Annotated Figure I

	Regarding Claim 2: Hill discloses the gas turbine engine as discussed regarding claim 1 and further discloses wherein the combustion chambers are curved in the direction of gas flow through the combustion chamber (Figure 2) and a longitudinal axis of each combustion chamber curves about the axis of the turbine shaft (Figure 2), wherein the longitudinal axis of a combustor (the combustor being the combustion chamber) extends in the direction of gas flow through the combustor (there is a curved path for gas flow through the combustion chamber).
	Regarding Claim 3: Hill discloses the gas turbine engine as discussed regarding claim 1 and further discloses wherein the combustion chambers are straight in the direction of gas flow through the combustion chamber (Figure 2, there is a straight path 
Regarding Claim 4: Hill discloses the gas turbine engine as discussed regarding claim 1 and further discloses wherein a longitudinal axis of each of the combustion chambers is also inclined radially relative to the axis of the turbine shaft (Figure 2, as best understood), wherein the longitudinal axis of a combustor extends in the direction of gas flow through the combustor (a longitudinal axis can extend in a direction of gas flowing through a combustor).
Regarding Claim 5: Hill discloses the gas turbine engine as discussed regarding claim 1 and further discloses wherein the longitudinal axes of the combustion chambers lie in a common plane extending transversely to the axis of the turbine shaft (Figure 1) wherein the longitudinal axis of a combustor (the combustor being the combustion chamber) extends in the direction of gas flow through the combustor (a longitudinal axis can extend in a direction of gas flowing through a combustor).
Regarding Claim 6: Hill discloses the gas turbine engine as discussed regarding claim 1 and further discloses wherein the combustion chambers are arranged concentrically about the axis of the turbine shaft (Figure 2).
Regarding Claim 7: Hill discloses the gas turbine engine as discussed regarding claim 1 and further discloses wherein the combustion chambers are cylindrical, at least over the majority of their length (Figure 2 and Figure 3, the combustion chambers are 
Regarding Claim 8: Hill discloses the gas turbine engine as discussed regarding claim 7 and further discloses wherein the combustion chambers each have an inlet end (end near 22) (See Figure 2) and an outlet end (end near 46) and are tapered at their outlet ends (Figure 2).
Regarding Claim 13: Hill discloses the gas turbine engine as discussed regarding claim 1 and further discloses wherein the engine has a diffuser (Annotated Figure I) located circumferentially about an outer dimeter of the compressor, the diffuser configured to direct air radially outwardly (air flows from the compressor through 2).
Regarding Claim 14: Hill discloses the gas turbine engine as discussed regarding claim 1 and further discloses wherein the engine has a nozzle (Annotated Figure I) located circumferentially about an outer dimeter of the turbine for directing exhaust gas onto the turbine and wherein the engine defines an exhaust gas flow buffer channel (Annotated Figure I) extending circumferentially about the nozzle, the exhaust gas flow buffer channel being fluidly connected with the combustion chambers and with the nozzle (air flows from the combustor to the turbine).
Regarding Claim 15: Hill discloses the gas turbine engine as discussed regarding claim 14 and further discloses wherein the engine has a circumferentially extending air flow buffer channel in the flow path between the centrifugal compressor and the combustion chambers (Annotated Figure I, see Claim 1), the air flow buffer channel being fluidly connected with the combustion chambers (Annotated Figure I) and wherein the engine defines an air/gas flow path from the air flow buffer channel through each of 
Regarding Claim 16: Hill discloses the gas turbine engine as discussed regarding claim 1 and further discloses wherein the centrifugal compressor and the radial turbine are both mounted to the turbine shaft with their blades facing in the same axial direction (Figure 1, see 112b regarding radial blades facing a direction) towards an inlet end of the engine, the turbine configured such that exhaust gases exiting the turbine are directed toward the inlet end of the engine. (Annotated Figure I, the compressor indicated takes air from the side indicated as the inlet end).

Regarding Claim 20: Hill discloses the gas turbine engine as discussed regarding claim 1. Hill further discloses wherein the engine is configured such that for each combustion chamber, a gas flow path (a portion of the gas flow path through the engine) is defined which spirals radially inwardly about the axis of the turbine shaft through the combustion chamber and into the exhaust gas buffer channel (Annotated Figure I, the annular buffer channel can be seen before the turbine).


Claim(s) 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (US 6,951,110).
Regarding Claim 18: Kang discloses a gas turbine engine (Fig 1) comprising a turbine shaft (32) rotatable about an axis (center of the shaft), a centrifugal compressor (30) and a radial turbine (31) each mounted to the shaft for rotation with the shaft about the axis (Figure 1), an annular recuperator (23) circumferentially surrounding the centrifugal compressor (Figure 1), and at least one combustion chamber (22) in an air/gas flow path between the recuperator and the turbine (Figure 1); in which the recuperator has a first set of flow passages (80) for receiving compressed air from the centrifugal compressor (Col 4 Line 19), the first set flow passages extending in a radial direction (Figure 1 and Figure 2), the recuperator having a second set of flow passages (82) interleaved between the first flow passages, the second set of flow passages being fluidly connected with the turbine for receiving exhaust gas from the turbine (Figure 1 and Col 1 Lines 18-30), the second set of flow passages extending in a radial direction relative to the axis of the turbine shaft (the second set of flow passages extend in the radial direction, the recuperator is a 3D object).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hill in view of Kang (US 6,951,110)

Regarding Claim 9: Hill discloses the gas turbine as discussed regarding claim 1. Hill does not disclose wherein the engine has an annular recuperator having a first set of flow passages for receiving compressed air from the centrifugal compressor and a second set of flow passages interleaved between the first flow passages, the second set of flow passages being fluidly connected with the turbine for receiving exhaust gas from the turbine.
Kang teaches a gas turbine engine (Fig 1) that has an annular recuperator (23) having a first set of flow passages (80) for receiving compressed air from the centrifugal compressor and a second set of flow passages (82) interleaved between the first flow passages (passages alternate), the second set of flow passages being fluidly connected with the turbine for receiving exhaust gas from the turbine.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a recuperator having a first set of flow passages for receiving compressed air from the centrifugal compressor and a second set of flow passages interleaved between the first flow passages, the second set of flow 
Regarding Claim 10: Hill in view of Kang teach the gas turbine as discussed regarding claim 9. Hill in view of Kang further teach wherein the recuperator surrounds the centrifugal compressor (the recuperator is annular, and would be outward of the centrifugal compressor which is at the center of the gas turbine), the first set flow passages extending substantially in a radial direction (the first set of flow passages extend in the radial direction, the recuperator is a 3D object).
Regarding Claim 11: Hill in view of Kang teach the gas turbine engine as discussed regarding claim 10. Hill in view of Kang further teach wherein the second set of flow passages extend in a radial direction (the first set of flow passages extend in the radial direction, the recuperator is a 3D object).

Regarding Claim 12: Hill discloses the gas turbine as discussed regarding claim 1. Hill does not disclose wherein the engine has an annular recuperator having a first set of flow passages for receiving compressed air from the centrifugal compressor and a second set of flow passages interleaved between the first flow passages, the second set of flow passages being fluidly connected with the turbine for receiving exhaust gas from the turbine.
Kang teaches a gas turbine engine (Fig 1) that has an annular recuperator (23) having a first set of flow passages (80) for receiving compressed air from the centrifugal compressor and a second set of flow passages (82) interleaved between the first flow 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a recuperator having a first set of flow passages for receiving compressed air from the centrifugal compressor and a second set of flow passages interleaved between the first flow passages, the second set of flow passages being fluidly connected with the turbine for receiving exhaust gas from the turbine as discussed by Kang to recover exhaust heat from the turbine and transfer that heat to the air from the air from the compressor (Col 1 Lines 18-30). 
Such an arrangement would result in the air flow buffer channel fluidly connected with the first set of flow passages (as the flow would go from the compressor through the first set of flow passages to the air flow buffer channel to the combustor). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 3,238,718) in view of Myers et al (US 2010/0162724).
Regarding Claim 17: Hill discloses the gas turbine as discussed regarding claim 1. Hill does not disclose wherein the engine has an engine control system configured to independently control combustion in each of the combustion chambers, the engine control system being configured to vary the number of combustion chambers in which combustion takes place whilst the engine is running in dependence on operating parameters of the engine.
Myers discloses a gas turbine engine combustion system with an engine control system (¶ 63) configured to independently control combustion in each of the combustion chambers (¶ 63), the engine control system being configured to vary the number of combustion chambers in which 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include an engine control system configured to independently control combustion in each of the combustion chambers, the engine control system being configured to vary the number of combustion chambers in which combustion takes place whilst the engine is running in dependence on operating parameters of the engine with the gas turbine of Hill to provide compliant emission levels (Myers ¶ 63). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Eleftheriou et al (US 9,394,828)
Regarding Claim 19: Kang discloses the gas turbine engine as discussed regarding claim 18.
Kang does not disclose wherein the combustion chambers are positioned radially outboard of an inner diameter of the recuperator and radially inboard of an outer diameter of the recuperator.
Eleftheriou teaches wherein a combustion chambers (16) are positioned radially outboard of an inner diameter of a recuperator (30) and radially inboard of an outer diameter of the recuperator (Figure 2).
It has been held that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  KSR International Co. v. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kang by substituting the recuperator as taught by Kang for the recuperator as taught by Eleftheriou because a) the prior art contained a device which differed from the claimed device by the substitution of some components with other components (a recuperator for a recuperator), b) the substituted components and their functions were known in the art (recuperator exchanged heat between compressor air discharge and turbine air discharge), and c) one of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable (the recuperator would have performed heat exchange).  See MPEP 2143 I(B).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hill in view of Wood (US 2,792,197)
Regarding Claim 21: Hill discloses the gas turbine engine as discussed regarding claim 1. Hill does not discloses wherein each combustion chamber comprises an outer tube and an inner tube located inside the outer tube, the outer dimeter of the inner tube being smaller than the inner diameter of the outer tube so that an annular gap is present between the inner and outer tubes, the inner tube being perforated so that air can flow from the annular gap into the inner tube, the outer tube at the inlet end of the combustion chamber being fluidly connected with the air flow buffer channel by a tube which directs air from the air flow buffer channel into the annular gap between the inner and outer tubes.

It has been held that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  KSR International Co. v. Teleflex Inc., et al., 82 USPQ2d 1385, 1395 (2007) (citing United States v. Adams, 383 US 39, 50-51 (1966)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the combustion chamber of Hill, a combustion chamber with a shared air plenum, for the combustion chamber of Wood, each combustion chamber with individual air plenums for each combustion chamber (such any arrangement would result in each combustion chamber comprising an outer tube and an inner tube located inside the outer tube, the outer dimeter of the inner tube being smaller than the inner diameter of the outer tube so that an annular gap is present between the inner and outer tubes, the inner tube being perforated so that air can flow from the annular gap into the inner tube, the outer tube at the inlet end of the combustion chamber being fluidly connected with the air flow buffer channel by a tube which directs air from the air flow buffer channel into the annular gap between the inner and outer tubes), because a) the prior art contained a device which differed from the claimed device by the substitution of .

Response to Arguments
Applicant's arguments filed 12/24/2020 have been fully considered but they are not persuasive. 
The examiner is still unsure of radially inclined to an axis. The arguments appear to be arguments of counsel and it is not clear how spiraling inward is radially inclined. There is no special definition provided in the application to support the arguments made in the remarks.  From the spec (page 18 lines 25-30) it appears inclined (this is the only reference found to inclined that was not a verbatim of the claims) refers to the straight combustors not curved ones as argued.
Some of the 112 issues where not resolved and additional ones were introduced by the amendments. 
The interpretation of Hill’s “air flow buffer channel” has been revised in view of the amendments and sectors are now identified with provide air to a respective one of the combustion chambers.
Regarding 18, the recuperator and its passages extend in both an axial, radial, and circumferential direction as the recuperator is a 3d object. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Jordan whose telephone number is (571) 272-3925 and fax number is (571) 273-3925.  The examiner can normally be reached on Monday thru Thursday between 8 and 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ T.J. /Examiner, Art Unit 3741



	
/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741